DETAILED ACTION

Remarks
This Office action is responsive to applicant’s response filed August 4, 2020.

 Information Disclosure Statement
	The IDS filed on November 4, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15 and 19-21 are rejected under 35 U.S.C. 103 as obvious over Higaki et al. (JP 2012/064590 “Higaki”) in view of Gadkaree et al. (US 2015/0225245 “Gadkaree”)
	For claims 10 and 20:  Higaki teaches a secondary electrochemical cell comprising a negative electrode comprising an output conductor 6 and activated carbon, a positive electrode comprising an output conductor 5, a porous separator 2 that separates the negative electrode and the positive electrode from one another, an aqueous alkaline electrolyte with which the electrodes and the separator are soaked, and a housing 12 that encases the electrodes, the separator and the electrolyte. (Higaki machine translation in 0059, 0094, 0100, 0111)  The positive electrode comprises nickel hydroxide, inter alia. (Higaki in 0073)
2/g, which teaches or at least suggests a surface area of at least 800 m2/g. (Higaki in 0098)  As to the activated carbon being a carbon-based storage material that enables storage of electrical charge in the electrode through formation of an electrical double layer (Helmholtz electrical double layer), it is asserted that as Higaki teaches the activated carbon as a constituent material in the battery electrode which imparts a capacitor function, it would naturally flow for the activated carbon to enable storage of electrical charge in the electrode through formation of an electrical double layer, inherently. (Higaki in 0057-0061, 0065)  In the event that any differences can be shown in the product, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
Higaki does not explicitly teach the carbon-based storage material being contained in a proportion of 90 to 99.9% by weight or 90 to 95% by weight, based on the total weight of the negative electrode in a dry state, minus the weight of the output collector, and electrode binder contained in a proportion of 0.1% to 10% by weight, based on the total weight of the negative electrode in the dry state, minus the weight of the output collector.  However, Gadkaree in the same field of endeavor teaches carbon-based electrodes comprising up to 90 wt. % activated carbon particles and an electrode binder contained in a proportion of 5-20 wt. %. (Gadkaree in 0049)  The example in par. 0052 states the relative weights of the carbon particles and the binder in the first step of preparation with a mere mention of an aluminum output collector, and adds the 
For claim 15:  As to the positive electrode containing the nickel hydroxide and/or nickel oxyhydroxide in a proportion of 10% by weight to 100% by weight, it is asserted that Higaki teaches or at least suggests to the skilled artisan the claimed weight proportions insofar as teaching an embodiment where the positive electrode material being all active material, i.e. 100% active material by weight. (Higaki in 0073)
For claims 19 and 21:  As to a voltage window of 0 to 1.6 V, Fig. 10 of Higaki shows the  discharge curve of the electrochemical cell (solid line D) compared to a conventional cell (dotted line E), where solid line D shows a voltage drop from approximately 1.3 V to 0.5 V. (Higaki in 0124)  To this end, 0.5 V to 1.3 V teaches or at least suggests the claimed range of 0 to 1.6 V to the extent that this range overlaps therewith.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Fig. 10 of Higaki is appended herein:

	
    PNG
    media_image1.png
    224
    304
    media_image1.png
    Greyscale


Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Higaki et al. (JP 2012064590 “Higaki”) in view of Gadkaree et al. (US 2015/0225245 “Gadkaree”), and further in view of Beatty et al. (US 3,977,906 “Beatty”)
The teachings of Higaki and Gadkaree are discussed above.
	For claim 11:  Higaki does not explicitly teach an auxiliary electrode electrically connected to the negative electrode to dissipate any oxygen pressure arising in the housing.  However, Beatty in the same field of endeavor teaches an auxiliary electrode connected to the negative electrode. (Beatty in col. 10 lines 7-30)  The skilled artisan would find obvious to further modify Higaki with an auxiliary electrode electrically connected to the negative electrode.  The motivation for such a modification is to deter against cell rupture due to the build-up of excessive internal gas pressure in the cell. (Beatty, Id.)
For claim 12:  Higaki does not explicitly teach the positive electrode to have a lower capacity than the negative electrode.  However, as Higaki teaches the same positive electrode and the same negative electrode as claimed, it would naturally flow for the positive electrode to have a lower capacity than the negative electrode, inherently. (Higaki in 0057-0061)  In the event that any differences can be shown in the product, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  Furthermore, Beatty teaches the capacity of the negative electrode is at least one and one-half times greater than that of the positive electrode and may be as great as three times the positive capacity, which equates to the positive electrode having a lower capacity than the negative electrode. (Beatty in col. 9 line 66 to col. 10 line 6)  The skilled artisan would find obvious to employ a positive electrode with a lower capacity than the negative electrode.  The motivation for such a modification is to electrochemically balance the electrodes with respect to one another. (Beatty, Id.)
	For claim 13:  Higaki does not explicitly teach the housing to have a gas and liquid-tight configuration.  However, Beatty teaches a housing which is liquid-tight, as well as gas-tight insofar as circumventing cell rupture via the auxiliary electrode connected to the negative electrode. (Beatty, col. 3 lines 47-53, col. 9 line 57 et seq., col. 10 lines 7-30) The skilled artisan would find obvious to modify Higaki so that its housing is gas and liquid-tight.  The motivation for such a modification is to prevent cell rupture. (Beatty, Id.)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Higaki et al. (JP 2012064590 “Higaki”) in view of Gadkaree et al. (US 2015/0225245 “Gadkaree”), and further in view of Matsumoto et al. (US 2006/0029864 “Matsumoto”)
The teachings of Higaki and Gadkaree are discussed above.
For claim 16:  Higaki does not explicitly teach the positive electrode and/or negative electrode in the form of layers having a thickness of 50 µm to 500 µm.  However, it is asserted that optimization of electrode thickness is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that this dimension is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Furthermore, absent of unexpected results it is asserted that the electrode thickness is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, Matsumoto in the same field of endeavor teaches positive electrode and negative electrodes in the form of layers having a thickness of 200 to 500 µm and 100 to 300 µm, respectively. (Matsumoto in 0031-0032)  The skilled artisan would find obvious to employ electrode thicknesses within the claimed thickness range.  The motivation for such a modification is to allow for flexibility in electrode groups, which minimizes cracking and short-circuiting. (Matsumoto in 0039)
For claim 17:  Higaki further teaches a dissolved hydroxide compound in the aqueous electrolyte. (Higaki in 0079)  Higaki does not explicitly teach a concentration of 0.1 M to 10 M.  However, Matsumoto teaches a concentration of a hydroxide in an alkali aqueous electrolyte from 28 to 33% by weight, which converts to approximately 7 M, which teaches or at least suggests the claimed range. (Matsumoto in 0094)  The skilled artisan would find obvious to employ the claimed concentration of hydroxide in order to allow for a small electric resistance in the electrolyte. (Matsumoto in 0078)  The examiner notes that the presence of sulfate compound, alkali metal or alkaline earth metal sulfate is recited in the claim in the alternative only.

Response to Amendment
Applicant's arguments filed with the present response of August 4, 2020 have been fully considered but they are not persuasive.  Applicant submits that the prior art rejection would not have a reasonable expectation of success for the reasons established by the declaration.  To this Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989)  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi et al. (US 2008/0206638) teaches a capacitive carbon material combined   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722